369 So.2d 843 (1979)
In re William EADY
v.
STATE of Alabama.
Ex parte State of Alabama, ex rel. Attorney General.
78-316.
Supreme Court of Alabama.
April 20, 1979.
*844 Charles A. Graddick, Atty. Gen., David W. Clark, Asst. Atty. Gen., for the state, petitioner.
John M. Gruenewald, Dothan, for respondent.
TORBERT, Chief Justice.
We deny the writ because there was no proof to show the petitioner escaped from "the custody of the Sheriff of Houston County, Alabama, who had him in charge under authority of law . . . ." (emphasis added) as charged in the indictment. There is no conflict with Jenkins v. State, 367 So.2d 587 (Ala.Cr.App.), cert. denied, 367 So.2d 590 (Ala.1979).
WRIT DENIED.
BLOODWORTH, FAULKNER, ALMON and EMBRY, JJ., concur.